     Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


UNITED STATES OF AMERICA
                                         CRIMINAL ACTION FILE
v.
                                         NO. 1:18-cr-92-TCB
UGOCHUKWU LAZARUS
ONEBUNNE,                                CIVIL ACTION FILE

      Defendant.                         NO. 1:20-cv-3908-TCB


                                ORDER

      This case comes before the Court on Magistrate Judge Linda T.

Walker’s report and recommendation (the “R&R”) [134], which

recommends dismissing without prejudice Defendant Ugochukwu

Lazarus Onebunne’s motion [127] to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 and denying a certificate of

appealability. Onebunne has filed objections [136]. This case is also

before the Court on Onebunne’s motion [126] for relief under 18 U.S.C.

§ 3582(c)(1)(A).
      Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 2 of 10




I.     Background

       On November 5, 2018, Onebunne entered a negotiated guilty plea

to one count of conspiracy to commit wire fraud for his participation in a

“romance scam.” On January 13, 2020, this Court sentenced him to 120

months of imprisonment followed by three years of supervised release.

On August 6, the Eleventh Circuit affirmed Onebunne’s sentence.

       On September 10, Onebunne filed his § 2255 motion seeking to

vacate his conviction and sentence on the grounds that his guilty plea

was involuntary due to his attorney’s ineffective assistance. In its

response [133], the Government argues that the § 2255 motion should

be dismissed as premature. In his § 3582(c)(1)(A) motion for

compassionate release, Onebunne seeks immediate release pursuant to

the Coronavirus Aid, Relief, and Economy Security (“CARES”) Act.

II.    Discussion

       A.    Motion to Vacate

       A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

                                      2
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 3 of 10




677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1

      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         3
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 4 of 10




matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

     After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

     The Court has conducted a careful, de novo review of the R&R and

Onebunne’s objections thereto, and it finds that Magistrate Judge

Walker’s factual and legal conclusions were correct and that

Onebunne’s objections have no merit. As set forth in the R&R,

Onebunne may not seek collateral review before his direct appeal

process is made complete by the expiration of his time period for

petitioning the Supreme Court for a writ of certiorari. See United States

v. Casaran-Rivas, 311 F. App’x 269, 273 (11th Cir. 2009) (“[T]he time

for filing a § 2255 motion begins to run after the direct appeal process is

complete . . . .”). Onebunne does not present—and the Court does not

                                     4
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 5 of 10




find—extraordinary circumstances that would permit a departure from

this rule.

      Accordingly, Onebunne’s objections will be overruled, and the

Court will adopt as its Order the R&R. Onebunne’s motion to vacate

will be dismissed. However, the dismissal will be without prejudice such

that any later petition will not be subject to the restrictions on “second

or successive” motions. See Dunn v. Singletary, 168 F.3d 440, 441 (11th

Cir. 1999). This Court further agrees with the magistrate judge that

this Court’s dismissal of the § 2255 motion as premature is not

debatable by jurists of reason. Thus, a certificate of appealability will be

denied.

      B.     Motion for Compassionate Release

      A district court is not free to modify a term of imprisonment once

it has been imposed, except upon motion of the Director of the Bureau of

Prisons (“BOP”); or upon motion by the defendant, after he has fully

exhausted all administrative rights to appeal a failure of the BOP to

bring a motion on his behalf, or thirty days has elapsed from receipt of

such a request by the warden of the defendant’s facility, whichever is

                                     5
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 6 of 10




earlier. 18 U.S.C. § 3582(c)(1)(A). To warrant a reduction of his

sentence, Onebunne must present “extraordinary and compelling

reasons.” Id. § 3582(c)(1)(A)(i).

      It is not clear to the Court whether Onebunne has exhausted his

administrative remedies. Onebunne indicates that he submitted a

request to the Warden to modify his term of incarceration. However, he

has not indicated that thirty days elapsed between the receipt of his

request by the Warden and his filing of the instant motion. Instead, he

asks the Court to waive the exhaustion requirement, arguing that it is

an exercise in futility due to the BOP’s consistent denial of requests for

compassionate release due to COVID-19. This assertion does not

sufficiently show that “the exhaustion requirement should be deemed

satisfied or entirely dispensed with due to the BOP’s failure to address

the dangers of the pandemic,” or “that the 30-day lapse requirement

should be waived as futile in light of the pressing public health

concerns.” United States v. Eberhart, No. 1:13-cr-313-PJH-1, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020).




                                     6
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 7 of 10




     Even if the exhaustion requirement is deemed satisfied or waived,

Onebunne has not presented extraordinary and compelling reasons to

warrant the relief he seeks. According to the Sentencing Guidelines,

there are three circumstances which would qualify as extraordinary and

compelling: (1) medical condition, (2) advanced age, and (3) family

circumstances. There is also a general catchall provision. U.S.S.G.

§ 1B1.13 n.1.

     Here, Onebunne argues that he is particularly susceptible to

contracting COVID-19 due to hypertension, sleep apnea, and other

unidentified respiratory illnesses. He also asserts that the conditions in

Moshannon Valley Correctional Institution where he is incarcerated

heighten his risk of infection. However, he presents no medical evidence

that his conditions are so serious or advanced that a reduction in

sentence is warranted. See, e.g., United States v. McCloskey, No. 4:18-cr-

260-RSB, 2020 WL 3078332, at *5 (S.D. Ga. June 9, 2020) (denying a

motion for the compassionate release of a forty-eight-year-old defendant

with Type 1 diabetes, high blood pressure, and a heart condition

because defendant’s conditions were not so serious that they had an

                                    7
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 8 of 10




“end of life trajectory” or that they “substantially diminishe[d] the

ability of the inmate to provide self-care within . . . a correctional

facility”); United States v. Mendez-Quinones, No. 8:19-cr-20, 2020 WL

6449319, at *2 (M.D. Fla. Nov. 3, 2020) (denying a motion for

compassionate release despite defendant’s sleep apnea, intermittent

asthma, and other medical conditions because the defendant failed to

sufficiently demonstrate “that he has a serious medical condition that

substantially diminishes his ability to care for himself in his facility”).

In fact, Onebunne has not provided any medical documentation of his

conditions. See United States v. Heromin, No. 8:11-cr-550, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019) (denying a motion for

compassionate release due to lack of corroborating medical evidence).

     Moreover, the compassionate release statute authorizes a

sentence reduction only after taking the factors in 18 U.S.C. § 3553(a)

into account. It is Onebunne’s burden to show that compassionate

release is warranted. See, e.g., United States v. Rodriguez-Orejuela, No.

03-cr-20774, 2020 WL 2050434, at *5 (S.D. Fla. Apr. 28, 2020) (“In




                                      8
    Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 9 of 10




seeking a reduced sentence under this framework, the defendant ‘bears

the burden of establishing that compassionate release is warranted.’”).

      Here, the § 3553(a) factors weigh against reducing Onebunne’s

sentence. Nearly seventy percent of his sentence remains to be served,2

and his participation in a fraudulent “romance scam” caused significant

emotional harm and financial destruction. Release would not properly

account for the nature and seriousness of the offense, promote respect

for the law, provide just punishment, or afford adequate deterrence or

protection. Thus, the Court will deny Onebunne’s motion for

compassionate release.3

III. Conclusion

      For the foregoing reasons, the Court adopts as its Order the R&R

[134] and overrules Onebunne’s objections [136]. Onebunne’s § 2255


      2 Onebunne was arrested and detained on April 30, 2018. His scheduled
release date is November 5, 2026.
      3 In his compassionate release motion, Onebunne also requests the
appointment of counsel. [126] at 1. His compassionate release motion has been
reviewed by the Federal Defender Program pursuant to the April 29, 2020 Amended
Administrative Order 20-02 In Re: Application of Section 603 of the First Step Act
(2018) [128], and the FDP determined that either he is ineligible for relief or that
any compassionate relief request lacked merit under the current state of the law.
Accordingly, Onebunne’s request for counsel is denied.

                                         9
   Case 1:18-cr-00092-TCB-LTW Document 140 Filed 11/13/20 Page 10 of 10




motion [127] and the civil action are hereby dismissed without

prejudice, and a certificate of appealability is denied. Onebunne’s

motion [126] for compassionate release is also denied.

     IT IS SO ORDERED this 13th day of November, 2020.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                   10
